Citation Nr: 1819532	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  17-64 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left elbow disorder, to include as secondary to the service-connected ganglion cyst, left wrist disability.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney At Law


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to March 1978 and from October 1980 to October 1982.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a correspondence dated in November 2017 and on his December 2017 
VA Form 9, the Veteran indicated that he did not wish to have a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

On March 15, 2018, prior to the issuance of a Board decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left elbow disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claim for entitlement to service connection for a left elbow disorder.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 15, 2018, prior to the issuance of a Board decision in the appeal, the Board received notification from the Veteran's representative reflecting the Veteran's desire to withdraw all pending appeals to include his claim for entitlement to service connection for a left elbow disorder.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  
38 C.F.R. § 20.204 (b)(3).  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  Id.

The notification containing the Veteran's request to withdraw the above-listed issues is in writing, and it contains his name and claim number.  The Board has not yet issued a final decision concerning the claims currently on appeal.  Thus, the criteria are met for withdrawal of the claim of entitlement to service connection for a left elbow disorder.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105 (d) (2012).  Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.



ORDER

The appeal for the claim of entitlement to service connection for a left elbow disorder is dismissed.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


